Citation Nr: 0717427	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-22 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy from June 
1970 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In that rating decision, the RO found 
that new and material evidence had not been submitted to 
reopen the veteran's claim.  The veteran appealed this 
decision.

The veteran testified before the undersigned Veterans Law 
Judge in April 2005.  In September 2005, the Board reopened 
the veteran's claim based on new and material evidence and 
remanded the claim in order to obtain a VA examination.  In 
September 2006, the Board again remanded the veteran's claim 
in order to obtain additional records and issue additional 
Veterans Claims Assistance Act of 2000 (VCAA) notice.


FINDING OF FACT

The veteran has a low back disability attributable to 
service.


CONCLUSION OF LAW

Service connection for a low back disability is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the veteran in proceeding with this appeal 
given the favorable nature of the Board's decision.

Legal Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service disease is not enough; there 
must be evidence of a chronic disability.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he injured his back during service.  
Specifically, the veteran has asserted that he back was 
injured due to the carrying of tie-down chains for an 
aircraft and/or due to an incident in which the bomb bay 
doors of an aircraft closed upon him.  

The veteran has submitted multiple lay statements.  The 
individuals writing these letters indicated that the veteran 
complained of back problems when he left the service.  In one 
such letter, the writer remarks that he knew the veteran 
before the veteran entered service and after the veteran was 
discharged from service; he noted that the veteran frequently 
complained of back pain and soreness after the veteran was 
discharged from service.

In September 2005, the Board remanded the veteran's appeal 
for a VA examination.  In the examination report, the 
examiner was directed to provide an opinion as to whether it 
was at least as likely as not that the in-service trauma 
reported by the veteran resulted in chronic residual 
disability.  If so, the examiner was directed to comment 
regarding the possibility that such residuals of in-service 
low back trauma left the veteran more susceptible or 
otherwise contributed to the occupational injury in 2001.

The veteran underwent this VA examination in February 2006.  
The examiner noted review of the veteran's claims file.  The 
examiner diagnosed the veteran as having degenerative disk 
disease and disk herniation at L5-S1 and L4-L5.  The examiner 
opined, based on the history provided by the veteran, that 
that veteran continued to have back problems after service 
that were related to the injury in service and that it was as 
least as likely as not that the veteran's injury in service 
contributed to the occupational injury the veteran had in 
2001.

Analysis

After review of the evidence of record, the Board finds that 
the veteran's low back disability is attributable to service.  
In coming to this finding, the Board relies particularly on 
the February 2006 VA examination that found that the veteran 
had a back disability that began during service and continued 
after service and contributed to the cause of the veteran's 
2001 occupational injury.  In addition, the Board relied on 
the lay statements of record that support the veteran's 
contention that he had difficulties related to his back when 
he left service.  

The Board resolves all reasonable doubt in the veteran's 
favor and grants the veteran's claim for entitlement to 
service connection for a low back disability.  See 
38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§  3.102, 3.303.


ORDER

Entitlement to service connection for a low back disability 
is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


